 42DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDPleasant Valley Health Services Corporation d/b/aCentralia Convalescent CenterandOffice andProfessionalEmployees InternationalUnion,Local23, AFL-CIO, CLC,Petitioner.Case 19-RC-11844June 15, 1989DECISION ON REVIEW ANDDIRECTION OF ELECTIONSBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND HIGGINSOn October 11, 1988, the Regional Director forRegion 19 issued a Decision and Direction of Elec-tion in the above-entitled proceeding in which hefound appropriate a unit of all employees includingregistered nurses (RNs) employed by the Employerat its 1015 Long Road, Centralia, Washington facil-ity.On November 9, 1988, the Board granted theEmployer's request for review solely with respectto the Regional Director's finding that the RNswere not professional employees within the mean-ing of Section 2(12) of the Act, stayed the election,and remanded the matter to the Regional Directorfor further hearing on thisissueand issuance of aSupplemental Decision.On December 6, 1988, the Regional Directorissued a Supplemental Decision and Direction ofElection, finding that the Employer's two nonsu-pervisory RNs were not professional employees be-cause one RN performs work similar to that of thelicensed practical nurses(LPNs)that does not in-volve the use of professional discretion, judgment,or intellect within themeaningof the Act, and theother RN is not involved in direct patient careduties.On December 29, 1988, the Board grantedthe Employer's request for review of that decisionand again stayed the election.The Board has reviewed the entire record in thiscase,including the Employer's brief in support ofreview, and has decided to reverse the RegionalDirector's Supplemental Decision and Direction ofElection.We conclude, for the following reasons,that the Employer's registered nurses are profes-sionalswithin the meaning of Section 2(12) of theAct.The Employer operates a 96-bed, skilled, long-term nursing facility in a 1-story building dividedinto three wings. The nursing services departmentemploys approximately 16 licensed nurses (RNsand LPNs)and 37 nursing assistants.''The partiesstipulatedthat the LPNswere technicals and that theoutside agency substitute nurses were not unit employees.The Board has traditionally held that registerednurses are professional employees.2 The record es-tablishes that the Employer's RNs are graduates ofapproved nursing schools. Their course of studyleading to a nursing degree qualifies them to per-form the same-duties as any other registered nurses,once they have taken and passed a uniform exami-nation as a prerequisite to being licensed as profes-sional nursesby theState of Washington,or someother jurisdiction.Also, based on theirstatus asRNs, they are allowed to draw blood and performveinipunctures (IVs).3 Furthermore, they are paida higher wage rate than LPNs because of theirhigher qualifications and because they possess ahigher level of skills. Finally,Washington state lawrequires that the Employer have an RN on duty atleast16 hours per day within its facility.4 Thus,both RNs fulfill the criteria for professional statusunder the Act.In view of the foregoing, we find that registerednurse Robin Seroshek, who is engaged in direct pa-tient care as an RN on the Employer's night shift,is a professional employee under the Act.5With respect to registered nurse Sharon Light-foot, the record reveals that she is responsible forcertifying patients forMedicare benefits, and ren-dering Medicare billings.In order to assess wheth-er a patient'scondition qualifies forMedicare orcontinuedMedicare coverage, Lightfoot must uti-lize her higher level of education and training inorder to assess and describe the patient's conditionaccurately and to justify to Medicare why a par-ticular patient needs skilled nursing care.Lightfootis alsoresponsible for reporting to the appropriateauthorities the progress of the Medicare patients.Thus, for about 50 percent of the time, while per-forming these responsibilities,Lightfoothas sometype of patient contact. The record also shows thatLightfoot uses the skills gained from her educationand training as a registered nurse when presenting2Mercy Hospitals of Sacramento,217 NLRB 765 (1975) The appropri-ateness of a separate RN unit is not an issue. See alsoMemorial Clinic,220 NLRB No. 217 (Oct. 1, 1975) (inadvertently omitted from Boardbound volumes).See 91 LRRM 1029 (1975).LPNs may perform IVs only if theyobtain certification* Unlike theRegional Director,we deem this state law to be based onthe State's perception that registered nurses are medical professionals byvirtue of theireducational achievements and the level of their nursingqualificationsAlthough theState'sview of registered nurses does notconferon them professional status within the meaningof the Act, itsurely is afactor to be weighedin our determination.Consequently, theRegional Director's dismissingthe Employer's hiring of RNs as nothingmore of consequence than compliance with a state requirement ignoresthe significancebehind therequirement that the State considers regis-tered nurses essential to the operation of facilities like the Employer's be-cause of their perceived professional status and what that status impliesregarding the administrationof health careS The factthat Seroshekperformsduties similarto those of the Em-ployer's LPNs is insufficient to warrant a finding that she is nota profes-sional employee.MemorialClinic,supra.295 NLRB No. 7 CENTRALIA CONVALESCENT CENTER43and discussing her Medicare certifications at theEmployer'smonthlymeeting of the UtilizationReview Committee, which includes the director ofnurses as one of its members.Further, she is re-sponsible for updating the doctors' orders for pa-tientsso that their treatment and medicationrecords will be current. Lastly, while Lightfoot isperforming her duties,her presence,like that ofSeroshek's, helps to fulfill the Employer's legal ob-ligation to have a registered nurse on the premisesfor 16 hours a day. Thus, although Lightfoot per-forms predominantly nonpatient care work, we findthat by virtue of her RN status and the nature ofher jobresponsibilities concerning patient treat-ment, she functions as a professional within themeaningof the Act.6Under the proscription of Section 9(b)(1) of theAct, professional employees cannot be included ina nonprofessional unitwithouttheir consent. Be-cause Seroshek and Lightfoot are professional em-ployees, they are entitled to the benefit of aSono-toneelection to determine if they wish to be includ-ed in the unit.7Therefore,we shall direct elections in the fol-lowing separate voting groups,one consisting of allRNs and the other consisting of all other employ-ees employed at the Employer's facility at 1015Long Road, Centralia, Washington:(a)All full-time and part-time registerednurses employed at the Employer's facility at6Mercy Hospitals of Sacramento,217 NLRB 765, 766(1975).SamaritanHealth Services,238 NLRB 629, 633 (1978).We note that no party con-tends thatLightfootshould be excluded from the unit because of a pur-ported lack of community of interest7 SonotoneCorp.,90 NLRB1236 (1950).Centralia,Washington,but excluding all otheremployees,confidential employees,guards andsupervisors as definedby the Act.(b)All employees employed at the Employ-er's facility at Centralia,Washington,but ex-cluding registered nurses, confidential employ-ees, guards,and supervisors as defined in theAct.The employees in voting group(a)will be askedthe following two questions on their ballots:(1)Do you desire to be included in the sameunit of nonprofessional and technical employ-ees?(2)Do you desire to be represented for pur-poses of collective bargainingby the OfficeandProfessionalEmployees InternationalUnion,Local 23, AFL, CIO-CLC?If a majority of the group (a) employees vote"yes" to the first question, indicating a desire to beincluded in a unit with nonprofessional employees,they shall be so included. Their vote on the secondquestion will be counted with the votes of the non-professional employees in group(b) to decidewhether to select the Petitioner as the representa-tive for the entire combined bargaining unit. If, onthe other hand, the RNs in group(a) do not votefor inclusion,their votes on the second questionwill not be counted.If a majority of the employees voting in group(b) vote against the Petitioner,theywill be takento have indicated their desire to remain unrepre-sented and the Regional Director will issue a certi-fication of results of election to that effect.[Direction of Elections omitted from publica-tion.]